Citation Nr: 1518995	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-11 591	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including headaches.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD), including disassociation disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1983 and from October 1990 to September 2001.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, as support for these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

These claims require further development before being decided on appeal, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts he sustained a head injury while at Fort Eustis in approximately 1990.  See January 2012 claim.  He testified during his hearing that he hit his head on an aircraft and woke up in the hospital with six stiches in his head.  See Board Hearing Transcript (Transcript) at 10.  He had a VA examination in May 2012 concerning this claim.  The VA examiner did not observe any scars from this alleged trauma.  However, during his hearing the Veteran maintained he has a scar from the injury.  See Transcript at 13.  He also said this would have been apparent, but the examination was cursory, at best, especially since the examiner did not even bother removing a "cover" (i.e., type of hat) the Veteran wears constantly on his head or physically examine his head.  See Transcript at 14.  As a layman, the Veteran is competent to report having a scar.  Thus, his testimony indicates he has a scar that apparently was not acknowledged by the examiner.  In addition, the examiner did not directly address whether the Veteran's headaches are related to his service, in particular this alleged trauma.  Consequently, supplemental medical comment is needed to assist in deciding this claim.

The RO requested the Veteran's service treatment records (STRs) from the Records Management Center (RMC) in January 2012.  In February 2012, the RMC responded that it did not have his STRs.  During his videoconference hearing before the Board, the Veteran testified that he was treated at the hospital at Fort Eustis following his alleged head trauma.  See Transcript at 10.  His military personnel records reflect that he was stationed at Fort Eustis from December 1990 to June 1991.  The RO, however, did not attempt to verify the occurrence of the alleged incident.  Therefore, an attempt should be made to obtain the Veteran's records from the Fort Eustis Hospital (or from wherever these records were retired to) and any other records tending to corroborate his alleged head injury in service.

In regards to the Veteran's claim for a higher rating for his PTSD and disassociation disorder, a new VA compensation examination is needed reassessing the severity of this service-connected disability.  During his November 2014 videoconference hearing before the Board, the Veteran reported having frequent ("daily") suicidal or homicidal ideation - though admittedly no actual intent.  See Transcript at 4.  Suicidal ideation was not noted during his March 2012 VA mental examination, and that VA examiner determined the Veteran had occupational and social impairment due to only relatively mild or transient symptoms.  The Veteran also testified, however, that he had nightmares all the time and consequently gets only about 2-3 hours of sleep each night.  See Transcript at 5.  As his testimony tends to indicate his PTSD has worsened since it was last evaluated in March 2012, more than three years ago, another examination is needed to assist in determining whether a higher rating is warranted for this service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).


One other point concerning the November 2014 hearing testimony that also is worth mentioning.  The Veteran indicated additionally in his hearing testimony that he had last worked in 2010, so some 4 years earlier, in pool security.  He indicated this while testifying concerning the severity of his PTSD and how a higher rating, therefore, is warranted for this service-connected disability, which in turn also normally is reason to additionally consider derivative entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a TDIU is not a separate claim for benefits, rather, part and parcel of the determination of whether a higher rating is warranted for the underlying disability).  The Board is not assuming jurisdiction over this additional claim, however, since the Board sees that a March 2014 RO decision already considered and denied this additional TDIU claim.

Accordingly, as for the claims that are currently before the Board, they are being REMANDED for the following additional development and consideration:

1.  Attempt to obtain the Veteran's complete STRs and try and verify his alleged head injury in service, including by obtaining all purported hospital reports from Fort Eustis dated from December 1990 to June 1991.  All attempts to obtain these additional records must be documented in the claims file.  And if no additional records are obtained, this, too, must be documented in the file, including by way of a formal finding of unavailability memorandum, and the Veteran and his representative appropriately notified.


2.  Upon receipt of all additional records, or confirmation that no additional records are forthcoming, schedule the Veteran for another VA compensation examination for additional medical comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran has residuals of a head injury purportedly sustained during his military service, including consequent headaches and/or a scar.

To facilitate making this important determination, forward the claims file, including a complete copy of this remand, to the examiner for review of the pertinent history.

It is most essential the evaluating VA clinician provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, also preferably citing to specific evidence in the file supporting conclusions.

If the evaluating clinician is unable to provide an opinion without resorting to mere speculation, he/she should so indicate by also, as importantly, explain why a definitive opinion cannot be provided.  So merely saying he/she cannot respond will not suffice.

3.  Also schedule the Veteran for a VA examination reassessing the severity of his PTSD and disassociation disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review of the history of this service-connected disability.

It is most essential the evaluating VA clinician provide explanatory rationale for the opinion regarding the severity of this service-connected disability (i.e., concerning the extent of the Veteran's symptoms and their consequent effect on his social and occupational functioning), whether favorable or unfavorable to the claim, also preferably citing to specific evidence in the file supporting conclusions.

If the evaluating clinician is unable to provide an opinion without resorting to mere speculation, he/she should so indicate by also, as importantly, explain why a definitive opinion cannot be provided.  So merely saying he/she cannot respond will not suffice.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

